In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00359-CV
     ___________________________

   IN RE OBADIAH KINARA, Relator




             Original Proceeding
Probate Court No. 2 of Tarrant County, Texas
      Trial Court No. 2021-PR00264-2


   Before Walker, Bassel, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: November 5, 2021




                                          2